Appellants insist upon rehearing that there was no order of confirmation as to the lands purchased by Gwin, the administrator. The decree deals with the report of sale "of the lands of said estate set forth and particularly described in said decree," referring to the decree of sale. After usual recitals that the sale was duly advertised, *Page 623 
was fairly conducted, the land sold for an amount not greatly less than its real value, etc., it was ordered that the report be approved and recorded. It concludes:
"And it is further ordered that the said sale be and the same is hereby confirmed."
In a separate paragraph the court then proceeds to make the order of conveyance to Vines. This decree of conveyance says nothing as to the lands purchased by the administrator. Clearly enough the decree shows a confirmation of the sale as reported, the sale of the entire property. At that time, 1877, the statute did not require the report to lie over 10 days. Code 1876, § 2467. This requirement was brought in by amendment in 1879. Acts 1878-79, p. 77.
We are not saying that a decree of confirmation is essential to relief in a case of this character. This is written in response to the earnest insistence of appellants' counsel that a mistake of fact was made in the opinion.
The application for rehearing is overruled.
ANDERSON, C. J., and THOMAS and BROWN, JJ., concur.